Citation Nr: 1444158	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  05-30 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to January 1946, and had additional service in the National Guard.  The Veteran passed away in March 2002; the appellant seeks benefits as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2005 decision of a Department of Veteran's Affairs (VA) Regional Office (RO) that denied the appellant's claim of entitlement to DIC pursuant to the provisions of 38 U.S.C.A. § 1151. 

The appellant testified before the Board at three separate hearings, occurring in August 2007, April 2009, and December 2011.  A transcript of each hearing has been associated with the claims file.

As noted in the Board's January 2013 remand, the Board notified the appellant in February 2012 that the Acting Veterans Law Judge who conducted the August 2007 hearing was no longer employed by the Board, and offered the appellant the opportunity to have an additional hearing before a fourth Veterans Law Judge (VLJ), who would be the third member of the panel of three judges deciding her appeal.  In a July 2012 response, the appellant declined the opportunity for an additional hearing.  She expressly indicated that she was waiving her right to appear at an additional hearing before a fourth VLJ who would be assigned to decide her appeal, and requested that the Board consider her case on the evidence of record and proceed without delay to issue a panel decision concerning the issue on appeal.  See Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011) (holding that a claimant is entitled to a hearing before every member of the panel that will decide his appeal). 


FINDING OF FACT

The weight of the evidence of record is against a finding that the Veteran's death was caused by a failure on VA's part to diagnose and treat the Veteran's fatal lung cancer earlier than November 2001.  


CONCLUSION OF LAW

The criteria required for VA compensation benefits pursuant to 38 U.S.C.A. § 1151 for the cause of the Veteran's death are not met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361(c)(2) (2013); VAOPGCPREC 05-01.


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Concerning VA's duty to notify, the record reflects that VA provided the appellant with the notice required under the VCAA in a letter dated in February 2013, as directed by the Board in a prior June 2013 remand.  The Appeals Management Center subsequently readjudicated the appellant's claim in a March 2013 Supplemental Statement of the Case.  

Concerning VA's duty to assist, VA has obtained the Veteran's service treatment records, post-service VA and private treatment records, to include those pertaining to treatment for tuberculosis in the early 1960s, treatment for prostate cancer in the mid-1990s, and treatment prior to and in connection with the diagnosis of cancer in 2001.  In addition to her own testimony, the appellant also submitted additional private medical evidence at the August 2007 hearing, and was afforded additional time following that hearing to submit any additional private records she may have in her possession relevant to the Veteran's cancer treatment during his last few months of life, to include treatment at S.K. or C. Hospital.  She did not do so.  Indeed, the appellant has identified no outstanding evidence, to include any other medical records, that could be obtained to substantiate her claim, and the Board is also unaware of any such outstanding evidence.  

As will be discussed in detail below, the Board requested and obtained two independent medical expert opinions, the first from Dr. J.M. dated in January 2011, and the second from Dr. T.T. dated in March 2014.  These opinions were requested to specifically address the key question at issue in this case-whether a causal connection exists between the Veteran's death from metastatic lung cancer and any hospital care, medical or surgical treatment, or examination furnished by VA.  It is clear from the responses that both medical experts were keenly aware of the Veteran's pertinent medical history, considered the Veteran's reported complaints and treatment provided by VA, and rendered opinions supported by clinical rationale.  The Board accordingly finds that VA's duty to assist with respect to obtaining examinations or opinions addressing the issue at hand has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).

As noted above, the appellant has set forth her contentions at three different Board hearings taking place in August 2007, April 2009 and December 2011.  The record reflects that at these hearings, the presiders set forth the issue to be discussed at the hearing, focused on the elements necessary to substantiate the claim (causation and negligence), and sought to identify any further development that was required to help substantiate the claim.  These actions satisfied the duties a Veterans Law Judge has to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  Notably, neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of any hearing.  

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal.  For the reasons expressed above, the Board finds that the development of the appellant's claim has been consistent with said provisions.  Accordingly, the Board will address the issue on appeal below.

II.  DIC claim

The Veteran served during World War II from July 1943 to January 1946, with subsequent service in the National Guard, and he died in March 2002 of complications from lung cancer.  His widow, the appellant, now contends that his cancer would not have been fatal but for the alleged failure of VA treating clinicians to identify and diagnose his cancer earlier than November 2001, and that an award of death benefits under 38 U.S.C.A. § 1151 is therefore warranted in his case.

Where a veteran suffers an injury or aggravation of an injury as a result of VA medical treatment, and the injury or aggravation results in additional disability or death, then compensation, including disability, death, or dependency and indemnity compensation, shall be awarded in the same manner as if the additional disability or death were service-connected.  38 U.S.C.A. § 1151 (West 2002).  

When compensation is claimed for the continuance or natural progress of a disease or injury, the care, treatment, or examination furnished by VA cannot be said to have caused additional disability unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  In other words, the evidence must show that (1) VA failed to diagnose and/or treat a preexisting disease or injury; (2) a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment; and (3) the Veteran suffered disability or death which probably would have been avoided if proper diagnosis and treatment had been rendered.  VAOPGCPREC 05-01; see also 38 C.F.R. § 19.5 (2013) (stating that the Board is bound by precedent opinions of the VA's General Counsel).

The Board acknowledges that the three elements listed immediately above were delineated by VA's General Counsel in the analysis of a version of 38 U.S.C.A. § 1151 effective for claims filed prior to October 1, 1997.  However, despite the fact that the law in effect at such time did not contain a "fault" requirement as it now does, the courts have determined that it is impossible to delineate proximate cause without speaking in terms of duty when considering a claim based on failure to diagnose, even for claims filed prior to the change in law.  Roberson v. Shinseki, 607 F.3d 809, 816 (Fed. Cir. 2010), aff'g 22 Vet. App. 358 (2009).  As such, there has been no real change in the standard of these particular claims and the elements delineated by VA's General Counsel remain relevant to claims filed after October 1, 1997, such as in the present appeal.

In an effort to substantiate her appeal pursuant to the above criteria, the appellant has submitted written argument and testified at three separate hearings before the Board.  In her written statements and testimony, the appellant has described the Veteran's long history of pulmonary problems, dating back to his hospitalization for active-stage tuberculosis.  See August 2007 Hearing Tr. at 4; December 2011 Hearing Transcript at 18-19.  The appellant has further testified that, even after the Veteran's recovery, he continued to experience pulmonary problems, but that his complaints were dismissed as "nothing" serious by his VA treating providers.  See December 2011 Hearing Tr. at 3.  Moreover, the appellant has emphasized that it was only after the Veteran began "passing blood" and "really losing weight" that his treating providers stopped assuring him that "everything w[as] still fine" and undertook clinical testing, which revealed a malignant mass in his left lower lung field in November 2001.  See id. at 3-4.  By that time, according to the appellant, the Veteran's lung cancer had spread to the extent that it was no longer operable and he was given just six months to live.  See id. at 4.  While, regrettably, that prognosis proved to be accurate, the appellant has since alleged that, with more intense monitoring and investigation on the part of VA, the Veteran's cancer could have been detected before "it was too far gone," and his life could have been saved.  See id. at 3.  

In addition to the appellant's own written statements and testimony before the Board, the pertinent evidence includes VA medical records, dating from the early 1960s until shortly before the Veteran's death.  Those records confirm that the Veteran was diagnosed with active-stage tuberculosis in June 1962 and was thereafter hospitalized for nearly a year from October 9, 1962, to September 4, 1963.  He apparently made a full recovery and remained relatively healthy for the next several decades, during which he successfully gave up smoking.  However, in early 1995, the Veteran was diagnosed with and treated for a malignant tumor on his prostate gland.  Then, in March 2000, he underwent a computed tomography (CT) scan of the abdomen as a check on his prostate cancer, which revealed a cyst on his left kidney and bullous changes in both of his lower lung fields.  

In May 2001, the Veteran presented with complaints of bilateral breast pain.  Examination showed possible gynecomastia.  A mammogram was advised and an endocrine evaluation was recommended.  An August 2001 mammogram was negative for clinical abnormalities.  At that time however, the Veteran also complained of pain on the left side of his rib cage, which was exacerbated by deep breathing.  The Veteran denied any accompanying cough, fever, or chills, as well as any recent chest trauma, but did acknowledge having young grandchildren whom he carried frequently.  Based upon his statements and demonstrated symptoms, he was assessed with left pleuritic pain with probable muscle strain.  The Veteran was advised to seek further VA treatment if he developed shortness of breath, or if his condition otherwise worsened.  See the Veteran's August 8, 2001 VA Primary Care Note.

After spending the next two months away from home caring for his terminally ill mother, the Veteran once again sought treatment at his local VA medical facility in Manhattan, New York.  On that occasion, he reported pain in his breast area, but expressly denied any pleuritic chest pains.  However, during a subsequent VA outpatient visit in late October 2001, the Veteran complained of blood in his urine, which had persisted for approximately two weeks and was accompanied by fevers, chills and night sweats.  Those symptoms of hematuria, in tandem with the Veteran's history of prostate cancer, prompted his VA practitioners to schedule him for a renal ultrasound and related gastrointestinal testing.  The requested diagnostic procedures took place on November 14, 2001, and revealed a soft tissue mass on the Veteran's right kidney, consistent with carcinoma.  This, in turn, led to more clinical testing, including a November 26, 2001 CT scan, which disclosed yet another abnormal mass in the spleen and lung.  As with the tumor on his right kidney, the masses on his left lung and spleen proved to be malignant.  An ensuing biopsy yielded a diagnosis of primary lung cancer.  Despite subsequent VA and private oncological treatment, the Veteran's cancer continued to spread, culminating in his death only four months after his initial diagnosis.

Contrary to the appellant's assertions in this case, the medical evidence of record demonstrates that there was no failure to timely diagnose and properly treat the Veteran's fatal lung cancer, which unfortunately "appeared and spread very rapidly with minimal symptoms."  See the January 2011 expert medical opinion of Dr. J.M., page 5.  Indeed, both Dr. J.M., an expert in oncology, and Dr. T.T., an expert in pulmonology, came to the same overall conclusion that it was not as likely as not that a causal connection existed between the Veteran's death from metastatic lung cancer and any hospital care [or lack thereof], medical or surgical treatment, or examination furnished by VA or in a VA facility.  See id.; see also the March 2014 opinion of Dr. T.T., page 1.  

Significantly, Dr. J.M. reviewed the Veteran's entire medical history and noted that the Veteran first complained of cancer symptoms (hematuria) on October 25, 2001, and his investigations included a urology evaluation, an ultrasound, two CT scans and a biopsy, all of which were completed by November 27, 2001.  Dr. J.M. stated his belief that the Veteran's tests were done in a very timely fashion and that there was no unusual or negligent delay in evaluating his symptoms.  Indeed, according to Dr. J.M., there was "no way" that the VA physician could have anticipated the Veteran's rapid onset and spread of cancer earlier than when the diagnosis was actually made in November 2001.

With respect to the Veteran's March 2000 CT scan of the abdomen to evaluate his prostate cancer, Dr. J.M. noted that although the lower lung revealed bullous changes, no mention was made of any tumors.  Based on this observation, Dr. J.M. concluded that the Veteran's lung cancer progressed rapidly at a subsequent time, developing over a few weeks or months.  

Dr. T.T. subsequently confirmed that there was no indication at the time of the Veteran's May 2000 CT scan suggesting that additional testing was necessary to evaluate further the Veteran's bullous lung field changes, as tumors were identified much later in time and not on the May 2000 CT scan.  In addition, Dr. T.T. also concluded that there was no clinical indication to have any further advanced diagnostic testing or biopsy on the left kidney cyst identified at that time.  As explained by Dr. T.T., the Veteran ultimately developed a right-sided kidney tumor that appeared over one year later, and just two weeks after he started seeing blood in his urine in October 2001.   

To the extent the appellant argues that Veteran's August 2001 mammography should have shown his malignant lung cancer tumors, Dr. J.M. specified that it is not reasonable to anticipate that the Veteran's mammography would have revealed his malignant lung or kidney tumors because mammography x-rays only image breast tissue and lymph nodes in the underarm, and do not image lung fields or kidneys.  Dr. J.M. further noted that, notwithstanding the Veteran's history of prostate cancer, it was reasonable for his VA treating providers to assume that his August 2001 complaints of chest pains were musculoskeletal in nature and to therefore delay any cancer screening until after he reported additional symptoms in October 2001. 

With respect to this August 2001 treatment, Dr. J.M. did acknowledge that it might have been useful for the August 2001 VA clinician to screen the Veteran for weight loss, as weight loss in the previous three months may have prompted the clinician to order additional tests.  However, having stated as much, Dr. J.M. did note that the Veteran did not report weight loss, loss of appetite or bone pain, and determined that it was "entirely reasonable" to follow chest pain for a short duration before instituting aggressive investigation as to its cause.  Significantly, Dr. T.T. also commented on weight loss in his March 2014 opinion, noting that the U.S. Preventative Services Task Force has no recommendation as to screening individuals for weight loss.  Indeed, Dr. T.T. highlighted the fact that the Veteran denied complaints of fever, chills, sweats, and cough at the time, and had no active signs of infection and complained of no weight loss.  Dr. T.T.'s analysis clearly suggests that a physician exercising the degree or skill and care ordinarily required of the medical profession would not have scanned the Veteran for weight loss under these circumstances.  

Dr. T.T. also specifically addressed the Veteran's history of tuberculosis in 1962 and discussed whether that clinical history should have triggered any additional cancer screening, or other diagnostic testing beyond that which was administered by VA.  Dr. T.T. compared the symptoms the Veteran presented with in August 2001 (pain to the left side rib cage, but no cough, fever or chills) with those of active tuberculosis (bad cough lasting three weeks or longer, diffuse pain in the chest not localized to one region, coughing up blood, not having blood coming from the nose, weakness, chills, fever), noting that the Veteran's symptoms were simply inconsistent with active tuberculosis, and that there was therefore no need for additional diagnostic testing beyond that which was administered by the VA at the time.   

The Board adds that both Dr. J.M. and Dr. T.T. commented on the Veteran's history of smoking.  Dr. J.M. indicated that the Veteran's smoking history would have been a causative factor in the development of lung cancer, even if he gave up smoking in the years prior to the diagnosis.  Dr. T.T. similarly indicated that cigarette smoking is more likely than not and within a reasonable degree of medical certainty the causative factor in his developing lung cancer.  

Finally, both Dr. J.M. and Dr. T.T. independently concluded that even if the Veteran was diagnosed with lung cancer as early as August 2001, this earlier diagnosis would not have changed his overall morbidity or mortality based on the extent of his metastatic cancer.   Indeed, after thoroughly reviewing the record, both medical experts came to the same conclusion that the Veteran's rapid decline and death due to lung cancer was not caused by any failure to diagnose and treat the Veteran prior to November 2001.  On the contrary, Dr. T.T. specifically determined that the medical care administered by the VA personnel was within standard guidelines, and there was no negligence on the part of the VA treating physician.  

No medical opinion evidence of record is contrary to the opinions of Dr. J.M. and Dr. T.T.  The appellant has been accorded ample opportunity to furnish medical and other evidence against the conclusions of the examiners above, but she has not done so.  Further, the Board has considered the appellant's lay assertions linking the care the Veteran received in late 2001 to his death, but finds that they are outweighed by the competent opinions of the independent medical experts who reviewed the Veteran's history and provided opinions supported by a strong clinical rationale.

Because the evidence of record is against a finding that VA failed to diagnose and properly treat the Veteran's fatal lung cancer prior to November 2001, proximate causation is not established.  See 38 C.F.R. § 3.361(c)(2) (2013); VAOPGCPREC 05-01.  Indeed, none of the three elements outlined in the General Counsel's opinion referenced above are satisfied.  The appellant's claim for DIC benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death is therefore denied.  

















	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to Dependency and Indemnity Compensation (DIC) benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death is denied.



____________________________                       ____________________________
                    S. S. TOTH                                                          C. TRUEBA                                                     
            Veterans Law Judge                                              Veterans Law Judge
       Board of Veterans' Appeals                                  Board of Veterans' Appeals



_____________________________
LAURA H. ESKENAZI
Veterans Law Judge
Board of Veterans' Appeals

Department of Veterans Affairs


